Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Claims 1-16 filed 24 January 2022 are pending in the application.

Priority
This application is a continuation of 15/914,676 filed 03/07/2018, now U.S. Patent No. 11,230,722 which is a continuation of 10/559,258 filed 06/08/2006, now abandoned, which is a 371 of PCT/US04/18016 filed 06/03/2004, which claims the benefit of 60/529,873 filed 12/15/2003 and claims the benefit of 60/475,848 filed 06/03/2003. The parent application 60/475,848 to which priority is claimed is seen to provide adequate support under 35 U.S.C. 112 for claims 1-16 of this application. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-2 and 16 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hiraide et al (US 6,136,862).
	Hiraide et al teaches compound of formula (1) wherein R1 is OH, R2 is H and R3 is a trihydric alcohol residue. The trihydric alcohol residue can be glycerin (same as glycerol; col. 2, lines 25-41; col. 4, line 41). This reads on the compound of formula 3 in claims 1-2 wherein R is glycerol, x = 5, m=3 and n = 1. Hiraide also teaches aqueous solutions of its compounds of formula (1) (water is a pharmaceutically acceptable carrier; col. 4, lines 60-61; limitation of claim 16). Therefore, the teachings of Hiraide et al anticipate claims 1-2 and 16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hiraide et al (US 6,136,862) in view of Veech (WO 98/41200).
Hiraide et al’s teachings are set forth above which covers the limitations of claims 1-2 and 16. Hiraide does not teach some of the limitations of claim 1 regarding the substitutions for R, m, n and x as in claim 1 and the limitations of claims 3-15. 
Veech teaches esters of 3-hydroxybutyric acid, wherein the 3-hydroxybutyric acid has the following structure:
		
    PNG
    media_image1.png
    270
    545
    media_image1.png
    Greyscale


In the above compound n can be an integer from 0 to 1,000 (page 19). The esters of this compound with trihydric alcohol is also envisaged (page 22, lines 3-4). From this teaching of Veech one of ordinary skill in the art will recognize that oligomeric or polymeric hydroxybutyrate (different n values as in instant claims 1-15) can also be used to make an ester with glycerol (as in Hiraide).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to make the esters of formula 3 and their pharmaceutical compositions as instantly claimed since such esters having useful biological activity are known in the art. Hiraide teaches making triesters using trihydric alcohols (col. 4, line 47-49). This is a suggestion that a polyalcohol (polyols as defined for R in claims 1, 5, 7, 10 and 12) can be used and all the hydroxyls of the polyol can form an ester with the hydroxybutyric acid. Therefore, one of ordinary skill in the art would make the compounds recited in claims 1-15 (for the claimed substitutions for R and various values of n, m and x) since these are analogs of the esters taught by Hiraide and Veech. The artisan would find it obvious to use glucose, galactose, mannitol or sucrose for R in instant formula 3 since they have more hydroxyls that can form an ester with the hydroxybutyric acid. This would result in hydrolysis of the esters to provide sustained release of the ketone body precursor hydroxybutyric acid (as taught by Veech).
	One of ordinary skill in the art looking for other similar esters would be motivated to make the instant esters of formula 3 since close analogs are known in the art to have useful biological activity (Hiraide-abstract, col.4, lines 50-55; Veech-abstract) and would expect such activity in the instant esters too.
One of ordinary skill in the art would have reasonably expected that the instant compounds of formula 3 (as in claims 1-15), would have same or substantially similar beneficial therapeutic effects and usefulness in methods taught in the prior art, based on the reasonable expectation that structurally similar species usually have similar properties. See, e.g., Dillon, 919 F.2d at 693, 696, 16 USPQ2d at 1901, 1904. See also Deuel, 51 F.3d at 1558, 34 USPQ2d at 1214, and if the claimed invention and the structurally similar prior art species share any useful property, that will generally be sufficient to motivate an artisan of ordinary skill to make the claimed species. In fact, similar properties may normally be presumed when compounds are very close in structure. Dillon, 919 F.2d at 693, 696, 16 USPQ2d at 1901, 1904, as noted in MPEP 2144.

Claims 1-4 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over 14/390,495 (‘495) in view of Hiraide et al (US 6,136,862) and further in view of Veech (WO 98/41200).
The applied reference has a common inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor or joint inventors (i.e., the inventive entity) named in the application is the prior inventor under pre-AIA  35 U.S.C. 104 as in effect on March 15, 2013, together with a terminal disclaimer in accordance with 37 CFR 1.321(c). This rejection might also be overcome by showing that the reference is disqualified under pre-AIA  35 U.S.C. 103(c) as prior art in a rejection under pre-AIA  35 U.S.C. 103(a). See MPEP §§ 706.02(l)(1) and 706.02(l)(2). 
‘495 teaches the use of the monoester formed from R-3-hydroxybutyrate and an alcohol, which can be glycerol (claims 1, 10 and 11). The ester obtained via a combination of these two components is a monoester that falls under compound of instant formula 3 in claim 1 wherein R is glycerol. 
	Even though ‘495 does not expressly teach or suggest the use of di- and tri-esters of glycerol one of ordinary skill in the art would make the di- and tri-esters of glycerol and R-3-hydroxybutyrate in view of the teachings of the secondary references as set forth above.
One of ordinary skill in the art would have reasonably expected that the instant compounds of formula 3 (as in claims 1-4 and 16), would have same or substantially similar beneficial therapeutic effects and usefulness in methods taught in the prior art, based on the reasonable expectation that structurally similar species usually have similar properties. See, e.g., Dillon, 919 F.2d at 693, 696, 16 USPQ2d at 1901, 1904. See also Deuel, 51 F.3d at 1558, 34 USPQ2d at 1214, and if the claimed invention and the structurally similar prior art species share any useful property, that will generally be sufficient to motivate an artisan of ordinary skill to make the claimed species. In fact, similar properties may normally be presumed when compounds are very close in structure. Dillon, 919 F.2d at 693, 696, 16 USPQ2d at 1901, 1904, as noted in MPEP 2144.

Claims 1-4 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over 14/453,999 (‘999) in view of Hiraide et al (US 6,136,862) and further in view of Veech (WO 98/41200).
The applied reference has a common inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor or joint inventors (i.e., the inventive entity) named in the application is the prior inventor under pre-AIA  35 U.S.C. 104 as in effect on March 15, 2013, together with a terminal disclaimer in accordance with 37 CFR 1.321(c). This rejection might also be overcome by showing that the reference is disqualified under pre-AIA  35 U.S.C. 103(c) as prior art in a rejection under pre-AIA  35 U.S.C. 103(a). See MPEP §§ 706.02(l)(1) and 706.02(l)(2). 
‘999 teaches the use of the monoester formed from R-3-hydroxybutyrate and an alcohol, which can be glycerol (claims 4-7). The ester obtained via a combination of these two components is a monoester that falls under compound of instant formula 3 in claim 1 wherein R is glycerol. 
	Even though ‘999 does not expressly teach or suggest the use of di- and tri-esters of glycerol one of ordinary skill in the art would make the di- and tri-esters of glycerol and R-3-hydroxybutyrate in view of the teachings of the secondary references as set forth above.
One of ordinary skill in the art would have reasonably expected that the instant compounds of formula 3 (as in claims 1-4 and 16), would have same or substantially similar beneficial therapeutic effects and usefulness in methods taught in the prior art, based on the reasonable expectation that structurally similar species usually have similar properties. See, e.g., Dillon, 919 F.2d at 693, 696, 16 USPQ2d at 1901, 1904. See also Deuel, 51 F.3d at 1558, 34 USPQ2d at 1214, and if the claimed invention and the structurally similar prior art species share any useful property, that will generally be sufficient to motivate an artisan of ordinary skill to make the claimed species. In fact, similar properties may normally be presumed when compounds are very close in structure. Dillon, 919 F.2d at 693, 696, 16 USPQ2d at 1901, 1904, as noted in MPEP 2144.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The USPTO Internet website contains Terminal Disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 16 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 10 and 11 of copending Application No. 14/390,495 (‘495) and as being unpatentable over claims 30-32 of copending Application No. 14/453,999 (‘999) in view of Hiraide et al (US 6,136,862) and further in view of Veech (WO 98/41200).  Although the conflicting claims are not identical, they are not patentably distinct from each other because: 
Claims 1-4 and 16 are drawn to compounds of formula (III) wherein one of the compounds claimed is an ester of -hydroxybutyric acid and glycerol and a pharmaceutical composition comprising the said ester with a carrier.
The copending claims of ‘495 and ‘999 are drawn to the use of a composition comprising an ester of -hydroxybutyric acid and glycerol, which are the same components recited in the instant claims.
Although the ‘999 recites a mono ester and ‘495 that the ester can also be that of -hydroxybutyric acid and R-1,3-butanediol, one of ordinary skill in the art would reasonably expect that the instant compounds of formula 3, would have same or substantially similar beneficial biological activities taught by Hiraide and Veech (as set forth above). The artisan would be motivated to make the instant compounds and their pharmaceutical compositions for this reason. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Claims 1-16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,230,722 (‘722) in view of Hiraide et al (US 6,136,862) and further in view of Veech (WO 98/41200). Although the conflicting claims are not identical, they are not patentably distinct from each other because:
Claim 1 is drawn to a compound of formula 3 or pharmaceutically acceptable salt thereof wherein R is selected from the group comprising glycerol, glucose, galactose, mannitol or sucrose, m is 2-7, n is 1-6 and x is 3-7. Dependent claims 2-15 are drawn to compounds for different values of m, n and x and claim 16 is drawn to a pharmaceutical composition of the compound of claim 1 and a pharmaceutically acceptable carrier.
Claim 1 of ‘722 is drawn to a compound of formula 3 wherein R is (R)-1,3-butanediol, m and n are each 1 and x is 2. Claim 2 is drawn to a pharmaceutical composition of the compound of claim 1 and a pharmaceutically acceptable carrier. Claim 3 is drawn to the compound of claim 1 wherein m is 1. Claims 4-6 are drawn to pharmaceutical composition of the compound of claims 3, 2 and 4 respectively.
Claims 1-6 of ‘722 differ from the instant claims in that the instant claims are drawn to the compound of formula 3 wherein R can be glycerol, glucose, galactose, mannitol or sucrose and m is 2-7, n is 1-6 and x is 3-7, whereas the claims of ‘722 are drawn to the compound wherein R is (R)-1,3-butanediol, m = n = 1 and x is 2. 
The teachings of Hiraide and Veech are set forth above.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to arrive at the claimed compounds and their pharmaceutical composition having a pharmaceutically acceptable carrier.
  In the instant case ‘722 teaches the same compound applicant claims with the difference being the substitution R and the number of units m, n and x. One of ordinary skill in the art would readily recognize that the claimed compounds of formula 3 can be arrived at in view of the teachings of Hiraide and Veech since such esters having useful biological activity are known in the art. Hiraide suggests making esters using 1,3-butanediol (col. 4, line 40) and Veech suggests using a trihydric alcohol (page 22, lines 3-4). This is a suggestion that a polyalcohol can be used and all the hydroxyls of the polyol can form an ester with the hydroxybutyric acid. Therefore, one of ordinary skill in the art would make the compounds recited in claims 1-15 using glycerol, glucose, galactose, mannitol or sucrose as substitutions for R for various values of n, m and x and the pharmaceutical compositions as in claims 16 since these are analogs of the esters taught by Hiraide and Veech. The claimed compounds would result in hydrolysis of the esters to provide sustained release of the ketone body precursor hydroxybutyric acid (as taught by Veech).
	One of ordinary skill in the art looking for other similar esters would be motivated to make the instant esters of formula 3 since close analogs are known in the art to have useful biological activity (Hiraide-abstract, col.4, lines 50-55; Veech-abstract) and would expect such activity in the instant esters too.
One of ordinary skill in the art would have reasonably expected that the instant compounds of formula 3 (as in claims 1-16), would have same or substantially similar beneficial therapeutic effects and usefulness in methods taught in the prior art, based on the reasonable expectation that structurally similar species usually have similar properties. See, e.g., Dillon, 919 F.2d at 693, 696, 16 USPQ2d at 1901, 1904. See also Deuel, 51 F.3d at 1558, 34 USPQ2d at 1214, and if the claimed invention and the structurally similar prior art species share any useful property, that will generally be sufficient to motivate an artisan of ordinary skill to make the claimed species. In fact, similar properties may normally be presumed when compounds are very close in structure. Dillon, 919 F.2d at 693, 696, 16 USPQ2d at 1901, 1904, as noted in MPEP 2144.


Conclusion
Pending claims 1-16 are rejected



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654.  The examiner can normally be reached on M-F 8.30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GANAPATHY KRISHNAN/Primary Examiner, Art Unit 1623